Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner found no support for “a lighted bezel surrounding the display device”. Only paragraph [0039] of applicant’s written specification mentioned “lighted bezel”; however, the lighted bezel is not surrounding the display device, instead it is surrounding interface 30, 32 and 34.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim ends with “wherein the display comprises.” It appears the claim in incomplete. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-5, 7-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aida (US 2008/0287182 A1).
Claim 1: Aida discloses an electronic gaming machine (Fig. 2) comprising: 
a housing, the housing comprising a personal electronic device receiving support structure (7: Fig. 2), the personal electronic device receiving support structure comprising a tamper resistant feature [0047], [0051]; 
a sensor supported by the housing [0068]; 
a display device supported by the housing (11E: Fig. 4), (Fig. 2); 
a processor (11B, 11D: Fig. 4); and 
a memory device that stores a plurality of instructions that when executed by the processor (11C: Fig. 4), cause the processor to: 
cause the display device to display a plurality of game elements for plays of a game (Fig. 6A); 
operate with the sensor to determine if a personal electronic device of a player is supported by the housing (i.e. the alarm unit may monitor the presence or absence of the storage device 8 on the pad 7), [0068], and 
responsive to a determination that the personal electronic device is supported by the housing and responsive to an occurrence of a designated event that indicates that the player is leaving the electronic gaming machine, cause a notification to relating to the personal electronic device to be provided, the notification comprising a display of an indication to the player that the player should not forget the player's personal electronic device, wherein that display replaces the display of all of the plurality of game elements (Fig. 6B), [0075].
Claim 4: Aida discloses the electronic gaming machine of Claim 1, wherein the personal electronic device receiving support structure comprises a player input panel of the housing that defines one of a personal electronic device stand and a personal electronic device bracket [0051].
Claim 5: Aida discloses the electronic gaming machine of Claim 1, wherein the personal electronic device receiving support structure comprises a switch activatable by the personal electronic device [0051].
Claim 7: Aida discloses the electronic gaming machine of Claim 1, wherein the personal electronic device receiving support structure comprises a personal electronic device charger [0051].
Claim 8: Aida discloses the electronic gaming machine of Claim 1, wherein the housing comprises a player input panel that comprises the personal electronic device receiving support structure [0051].
Claim 9: Aida discloses the electronic gaming machine of Claim 1, wherein the sensor comprises a camera [0068].
Claim 10: Aida discloses the electronic gaming machine of Claim 1, wherein the designated event comprises a cashout input [0077].
Claim 11: Aida discloses the electronic gaming machine of Claim 1, wherein the designated event comprises a detection of the player moving away from the housing [0068].
Claim 12: Aida discloses the electronic gaming machine of Claim 1, wherein the notification comprises a display by a display device relating to the personal electronic device (Fig. 6B), [0075].
Claim 13: Aida discloses the electronic gaming machine of Claim 1, wherein the notification comprises a sound produced by a sound producing device relating to the personal electronic device [0075].

Claim(s) 14-21 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Aida (US 2008/0287182 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Aida (US 2008/0287182 A1).
Claim 21: Aida discloses the electronic gaming machine of Claim 1, which includes a cashout input device supported by the housing and a lighted bezel surrounding the display device (i.e. the lighting unit is on the top/side of cabinet, thus surrounding the display device), [0053], and wherein the plurality of instructions, when executed by the processor, cause the processor to: responsive to a determination that the personal electronic device is paired with the electronic gaming machine, cause the lighted bezel to emit a first designated lighting pattern, and responsive to a cashout input received by the cashout input device, cause the lighted bezel to emit a different second designated lighting pattern [0030], [0075], [0077]. If not inherent, then is it obvious to a person of ordinary skill in the art that the lighting unit of Aida is capable of providing different designated lighting pattern for each event (i.e. pairing status of the personal electronic device and cashout event) to inform/alert the player of such events.

Claim 14-17: Aida discloses an electronic gaming machine comprising: a housing; a personal electronic device sensor supported by the housing; a player sensor supported by the housing; a display device supported by the housing; a lighted bezel surrounding the display device; a processor; and a memory device that stores a plurality of instructions that when executed by the processor, cause the processor to: operate with the personal electronic device sensor to determine if a personal electronic device of a player is positioned on the housing, and responsive to the determination that the personal electronic device is positioned on the housing and a determination that the personal electronic device is paired with the electronic gaming machine, cause the lighted bezel to emit a first designated lighting pattern, operate with the player sensor to determine a presence of the player relative to the housing, and responsive to a determination that the personal electronic device is positioned on the housing and responsive to a determination regarding the player's presence relative to the housing, cause a notification relating to the personal electronic device to be provided, wherein the notification includes causing the lighted bezel to emit a different second designated lighting pattern as similarly discussed above.

Claim 18-20: Aida discloses an electronic gaming machine comprising: a housing; an input device supported by the housing; a personal electronic device sensor supported by the housing; a player sensor supported by the housing; a display device supported by the housing; a lighted bezel surrounding the display device; a processor; and a memory device that stores a plurality of instructions that when executed by the processor, cause the processor to: operate with the personal electronic device sensor to determine if a personal electronic device of a player is positioned on the housing, and responsive to the determination that the personal electronic device is positioned on the housing and a determination that the personal electronic device is paired with the electronic gaming machine, cause the lighted bezel to emit a first designated lighting pattern, responsive to a determination that the personal electronic device is positioned on the housing and responsive to a cashout input received by the input device, cause a notification relating to the personal electronic device to be provided, wherein the notification includes causing the lighted bezel to emit a different second designated lighting pattern as similarly discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aida (US 2008/0287182 A1) as applied above and further in view of Adiraju et al (US 2013/0324237 A1).
Aida discloses the electronic gaming machine of Claim 1, wherein Adiraju discloses the personal electronic device receiving support structure comprises an anti-slip material [0071]. It would have been obvious to a person of ordinary skill in the art to modify Aida with Adiraju and would have been motivated to do so to prevent the personal electronic device from slipping of the gaming machine.


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715